Citation Nr: 0117740	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  95-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include mental and seizure disorders.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for sinusitis secondary 
to exposure to oil smoke.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARINGS ON APPEAL

Veteran
Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1992.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified in support of his claims at hearings 
held before a hearing officer and the undersigned Board 
Member in September 1995 and February 2001, respectively.  
During the latter hearing, the veteran withdrew his appeal of 
all other claims that had been denied by the RO in August 
1993 and January 2000, including entitlement to service 
connection for fatigue, memory loss, a neurological disorder, 
headaches, sleep disturbances, chest pain, respiratory 
problems with shortness of breath, cardiovascular disease, a 
gastrointestinal disorder, impotency, joint pain, weight loss 
and gain, heat exhaustion, hearing loss, post-traumatic 
stress disorder, residuals of asbestos exposure, 
leishmaniasis, and gynecomastia, and entitlement to higher 
initial evaluations for a neck disorder and a skin disorder.  
In addition, the veteran clarified that sinusitis is the 
residual of oil smoke for which he was claiming service 
connection.  Based on the veteran's statement in this regard, 
the Board recharacterized Issue #5 as is shown on the first 
page of this decision.

Finally, during the latter hearing, the veteran submitted 
additional evidence in support of his claims.  He also 
submitted a written statement waiving initial RO 
consideration of this evidence under 38 C.F.R. § 20.1304(c) 
(2000).  Therefore, the Board may consider this evidence in 
the first instance and need not remand it to the RO for 
review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for a low back disorder and sinusitis secondary to exposure 
to oil smoke, and has obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
these claims.

2.  There is no medical evidence of record establishing that 
the veteran currently has a low back disorder or sinusitis. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).

2.  Sinusitis secondary to exposure to oil smoke was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a low back disorder and 
sinusitis secondary to exposure to oil smoke.  The RO denied 
these claims in August 1993 on their merits, and this appeal 
ensues from that decision. 

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duties to notify a claimant of 
the evidence necessary to substantiate a claim and to assist 
a claimant in the development of a claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that appears to be consistent with 
the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims of entitlement to service connection for 
a low back disorder and sinusitis secondary to exposure to 
oil smoke does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

First, in an August 1994 statement of the case and July 1997, 
August 1997, and June 1999 supplemental statements of the 
case, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claims for service 
connection, and provided him an opportunity to present 
argument and additional evidence on this matter.  The veteran 
took advantage of this opportunity by subsequently submitting 
written statements and private medical records in support of 
his claims and by testifying at hearings held at the RO in 
September 1995 and February 2001. 

Second, the RO obtained all evidence the veteran has 
identified as being pertinent to his claims for service 
connection for a low back disorder and sinusitis secondary to 
exposure to oil smoke, and the Board is not aware of any 
other available evidence that might substantiate these 
claims.  The Board recognizes that, during his February 2001 
hearing, the veteran identified medical records from Dr. 
Grant, a private physician, that were thought to be 
outstanding.  However, the records to which the veteran 
referred are currently in the claims file and do not relate 
to treatment of the veteran's back or sinuses. 

Third, the RO afforded the veteran multiple VA examinations 
of his claimed disorders, and during these examinations, VA 
physicians indicated whether the claimed disorders existed.  
In addition, the RO obtained and associated with the 
veteran's claims file many VA and private outpatient 
treatment records, which also show whether the claimed 
disorders are present.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims of entitlement to service connection for a low 
back disorder and sinusitis secondary to exposure to oil 
smoke, and has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of these 
claims.

The veteran claims that he incurred the previously noted 
disorders in service.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection for 
arthritis may be presumed if the disease is shown to have 
manifested to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran served on active duty from February 1989 to 
August 1992.  During this time period, he received treatment 
for back complaints, but not for sinusitis.  Specifically, 
from October 1989 to June 1992, the veteran complained of 
back pain on approximately ten occasions.  Following 
evaluations of the veteran's back, examiners diagnosed 
muscular back pain, a lumbar spine injury (following a 
January 1992 motor vehicle accident) and mechanical low back 
pain.  During an ETS/Chapter examination in May 1992, one 
examiner noted that the veteran's back was normal and another 
noted that the veteran had chronic low back pain.    

Post-service medical records, specifically, November 1992, 
December 1993, April 1995, December 1995, November 1997, and 
December 1997 VA examination reports, and VA and private 
outpatient treatment records and hospitalization reports 
dated from 1993 to 2000, do not support the veteran's claims 
as they fail to establish that, since discharge, the veteran 
has been diagnosed with a low back disorder or sinusitis.  

During a VA general medical examination in November 1992, the 
veteran reported back problems, but the examiner did not 
diagnose a back disorder.  During a VA Persian Gulf 
examination in December 1993, the veteran reported joint pain 
and swelling and a persistent cough that produces yellow and 
green mucous.  The examiner noted no spine or respiratory 
abnormalities.  

During an April 1995 VA general medical examination, the 
veteran reported back pain, but had no sinus complaints.  The 
examiner noted no abnormalities of the sinuses.  As well, he 
indicated that he saw no loss of function of the back.  He 
diagnosed a subjective history of polyarthralgia with an 
essentially unremarkable clinical examination.  During a VA 
mental disorders examination in December 1995, the veteran 
again reported joint pain, but the examiner did not diagnose 
any back disorder.  During a December 1995 VA examination 
conducted for the purpose of determining whether the veteran 
was in need of regular aid and attendance, an examiner noted 
that the veteran had no restrictions related to his spine.  

During a VA general medical examination in November 1997, the 
veteran did not report any myalgia.  During a November 1997 
VA joints examination, he did not report low back pain.  
Physical evaluations revealed no abnormalities of the spine. 

In February 2001, the veteran testified that his low back 
problems were due to injuries sustained during service in 
January 1992, when he was involved in motor vehicle accident, 
and his sinusitis was due to his exposure to oil smoke in the 
Persian Gulf.  He also testified that he had submitted 
evidence diagnosing him with arthralgias, arthritis and 
sinusitis.  

At the time of his hearing, the veteran submitted VA 
outpatient treatment records dated from 1996 to 2000 in 
support of his claims.  These records reflect that in 
February 2000, while seeking treatment for a seizure 
disorder, the veteran reported that he had hay fever and was 
shown to have a congested nose.  The examiner did not 
attribute this finding to sinusitis.  

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, no physician has diagnosed the veteran with a back 
disorder or sinusitis.  Contrary to the veteran's hearing 
testimony that the record contains a diagnosis of sinusitis, 
there is simply no evidence other than the veteran's own 
assertions establishing that the veteran currently has the 
claimed disorders..  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the existence of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Inasmuch as the veteran has 
failed to submit competent evidence establishing the 
existence of current disabilities resulting from service, his 
claims of entitlement to service connection for a low back 
disorder and sinusitis secondary to exposure to oil smoke 
must be denied.  


ORDER

Service connection for a low back disorder and sinusitis 
secondary to exposure to oil smoke is denied. 


REMAND

The veteran also claims that he is entitled to service 
connection for residuals of a head injury, to include mental 
and seizure disorders, for a bilateral knee disorder and for 
a right hip disorder.  Additional development by the RO is 
necessary before the Board can decide these claims.  

First, as previously indicated, during the pendency of the 
veteran's appeal, legislation was passed that appears to be 
more favorable to the veteran because it enhances the VA's 
duties to notify the veteran of the evidence needed to 
substantiate his claims and to assist him in developing those 
claims.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  The RO has not developed the 
veteran's claims pursuant to the VCAA; accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
evidence that is pertinent to the veteran's claims.  In this 
regard, it appears that the veteran's post-service record 
might be incomplete.  During his February 2001 hearing, the 
veteran testified that, in 1994, he underwent a yearlong 
evaluation by Goodwill Industries in conjunction with the 
Social Security Administration (SSA).  See transcript at 12-
14.  At present, the claims file contains reports of the 
evaluation to which the veteran refers, but no information 
from SSA.  It is unclear why SSA was involved with Goodwill 
Industries in conducting the evaluation, but if SSA's 
involvement was due to the veteran having filed a claim for 
SSA disability benefits, the RO should obtain the records on 
which SSA relied in deciding that claim.  

Second, as the record stands, there is insufficient medical 
evidence in the claim file to decide the veteran's claims.  
The VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

In this case, the RO has afforded the veteran multiple VA 
examinations of his knees and right hip since 1992.  During 
these examinations, examiners diagnosed benign crepitance of 
the knees, joint pains in the knees and intermittent right 
hip pain, but they did not definitively determine whether 
these knee and right hip symptoms are related to the 
veteran's period of active service in the Persian Gulf. 

The law provides the following:

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service on 
active duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2) 
became manifest to a degree of 10 percent 
or more within the presumptive period 
prescribed under subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 
* * *

(e) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, gastrointestinal signs or symptoms, 
neuropsychological signs or symptoms, and other symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2).

In November 1997, the veteran reported that he had begun to 
experience joint pains in his knees in 1991, and that this 
pain worsened in 1992, after he was involved in a motor 
vehicle accident.  The examiner diagnosed migratory joint 
pains without mechanical etiology.  Although the veteran has 
primarily asserted that his bilateral knee and right hip 
symptoms result from the injuries he sustained in the 1992 
motor vehicle accident, he has also asserted that his joint 
pain, including in the knees and right hip, results from his 
service in the Persian Gulf.  Inasmuch as service personnel 
records establish that the veteran served in the active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, a medical opinion establishing 
whether the veteran is manifesting signs or symptoms of an 
undiagnosed illness, and if so, whether there is an 
etiological relationship between a chronic disability and the 
undiagnosed illness, and whether the objective indications of 
the chronic disability have manifested to a degree of 10 
percent must be obtained.  In offering his or her opinion, 
the examiner should also consider whether the veteran's 
bilateral knee and right hip symptoms are related to multiple 
documented knee and right hip complaints treated during 
service, beginning in 1989.  

There is also insufficient medical evidence of record to 
decide the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include mental 
and seizure disorders.  Post-service medical evidence 
establishes that the veteran currently suffers symptoms of a 
head injury and mental and seizure disorders.  However, this 
evidence conflicts regarding which of these symptoms result 
from the veteran's period of service. 

The record establishes that, prior to service in 1981, the 
veteran fell from the roof of his house and sustained a head 
injury that necessitated hospitalization for a right fronto-
temporal craniotomy, removal of a intracerebral hematoma and 
a right temporal craniectomy.  In September 1988, the veteran 
underwent an enlistment examination, and during this 
examination, the examiner noted that the veteran had 
recovered well from his prior injury.  The examiner also 
noted that a CT scan of the head and neurology and 
neuropsychological consultations revealed that the veteran 
had normal brain function and was at the same risk for 
seizures as individuals in the general population.  According 
to the CT scan of the veteran's head taken at that time, the 
veteran had post craniotomy changes in his right parietal 
bone, a craniectomy defect in the right squamous temporal 
bone, and a hypodense right temporal lobe reflecting post-
traumatic and post-surgical gliosis.   

In April 1990, during service, the veteran sought treatment 
for severe right-sided headaches and visual changes.  He 
reported that he was unhappy with his military occupational 
specialty and "going to field."  He requested stress 
management and a liaison with his company.  To rule out an 
intracranial bleed, a CT scan of the head was performed.   
This CT scan showed old post-surgical changes on the right 
side with encephalomalacia of the interior lateral portion of 
the right temporal lobe, and no acute abnormalities.  In June 
1992, the veteran reported that no further follow up was 
necessary because he was reassigned to a new team, had a new 
team chief, and had no job-related stress. 

In January 1992, the veteran was involved in a motor vehicle 
accident.  On an unenhanced CT scan of the brain taken 
shortly after the accident, the veteran had a small amount of 
soft tissue swelling over the left parietal lobe.  From the 
date of that accident until the time he was discharged in 
August 1992, he complained of or was treated, including by a 
civilian chiropractor, for numerous problems occasionally 
noted to be related to the accident, including, in pertinent 
part, memory loss, blank spells, headaches, visual 
disturbances, sleep disturbances, disorientation, "movement 
disorders," occupational problems, adjustment disorder, 
possible seizures, and post-concussion syndrome with some 
somatic overlay.  In April 1992, a magnetic resonance imaging 
(MRI) of the brain was ordered because, since the accident in 
January 1992, the veteran had been having "worsening memory 
problems interfering with duty."  The MRI showed post-
traumatic encephalomalacia involving the right temporal lobe 
region.  During a neurology assessment in April 1992, 
however, an examiner indicated that the veteran had static 
encephalopathy that was more likely the result of the 
veteran's 1981 injury, rather than his 1992 accident.  On his 
separation examination in May 1992, an examiner noted that 
the veteran had a scar on his head, was receiving ongoing 
treatment related to his motor vehicle accident, including 
for headaches, stress and anxiety, had dizziness, and had had 
memory loss since his head injury in 1981.

The veteran and his representative assert that the deficits 
caused by the veteran's 1981 injury were aggravated in 
service by the 1992 accident.  They argue that they have 
submitted evidence supporting this assertion, including 
service personnel records showing that the veteran had 
problems with job performance after the accident, service 
medical records showing that the veteran had a need for 
medication after the accident, and a November 1997 opinion of 
a VA examiner that the veteran's underlying cognitive 
disorder was aggravated by the in-service accident.  

The opinion to which the veteran and his representative refer 
indicates that the veteran has cognitive disorder, not 
otherwise specified, and personality changes secondary to the 
1992 closed head injury.  However, it also indicates that 
there was an element of malingering and exaggeration of 
neurocognitive deficits shown during the evaluation.  These 
findings are similar to those noted in earlier dated post-
service medical records.  

The post-service medical evidence clearly establishes that 
the veteran has residuals of a head injury, including mental 
and seizure disorders, some of which may be related to the 
veteran's in-service accident.  However, without a more 
comprehensive medical opinion based on a review of the entire 
record, the Board cannot definitively determine which of 
these residuals were incurred in or aggravated by service.  
In light of the foregoing, the RO must provide the veteran an 
additional, more comprehensive VA psychiatric and 
neurological examinations, during which VA examiners can 
address the aforementioned matter and discuss with more 
specificity the etiology of all symptoms of the veteran's in-
service head injury, including, if applicable, his mental and 
seizure disorders.    

Because these claims are being remanded for other purposes, 
the veteran should be given an opportunity to identify and 
authorize the release of any other pertinent, outstanding 
records that may be missing from his claims file and to 
present further argument in support of his claims for service 
connection for residuals of a head injury, to include mental 
and seizure disorders, a bilateral knee disorder and a right 
hip disorder.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this Remand 
and whose records have not yet been 
secured.  The RO should also inquire as 
to whether the veteran filed for 
disability benefits from SSA in 1994, and 
if so, whether SSA awarded the veteran 
such benefits. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
outstanding evidence the veteran 
identifies as being pertinent to his 
claims, including, if applicable, the 
records on which SSA relied in deciding 
the veteran's claim for disability 
benefits.  

3.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
bilateral knee and right hip pain.  The 
RO should provide the examiners with a 
copy of this Remand and the veteran's 
claims file for review in conjunction 
with the examinations.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should: (1) indicate whether 
the veteran has bilateral knee and right 
hip symptoms; and (2) note which of the 
symptoms shown are due to specific 
disease entities.  For each specific 
disease/disorder diagnosed, the examiners 
should opine whether it is at least as 
likely as not etiologically related to 
the veteran's period of active service.  
For symptoms not shown to be due to a 
specific disease entity, the examiners 
should indicate whether the symptoms 
represent objective indications of 
chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service.  If 
they do represent objective indications 
of chronic disability resulting from an 
undiagnosed illness, the examiners should 
also indicate whether the undiagnosed 
illnesses have manifested to a 
compensable degree.  The examiners should 
provide the rationale on which they base 
their opinions. 

4.  The RO should also afford the veteran 
VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of residuals of 
the veteran's in-service head injury, 
including mental and seizure disorders.  
The RO should provide the examiners with 
a copy of this Remand and the veteran's 
claims file for review in conjunction 
with the examinations.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should diagnose all mental and 
neurological disorders shown to exist.  
The examiners should then determine 
whether any of these disorders preexisted 
service; and if so, whether any such 
disorder was at least as likely as not 
aggravated (increased in disability) 
therein.  For each diagnosed disorder not 
found to have preexisted service, the 
examiners should opine whether it was at 
least as likely as not incurred in 
service.  In offering their opinions, the 
examiners should discuss the significance 
of the veteran's 1981 head injury, his 
1992 motor vehicle and all medical 
opinions of record.  The examiners should 
provide the rationale on which they base 
their opinions. 

5.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA, including, if 
appropriate, obtaining the veteran's 
service personnel records in support of 
his claim of entitlement to service 
connection for residuals of a head 
injury, including mental and seizure 
disorders.  

7.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


